United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
I.B., Appellant
and
U.S. POSTAL SERVICE, CHICAGO
NETWORK DISTRIBUTION CENTER, Forest
Park, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1095
Issued: August 1, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 28, 2016 appellant filed a timely appeal from a January 19, 2016 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established any additional conditions or any
employment-related disability from October 26, 2015 to January 8, 2016 causally related to a
September 10, 2015 employment injury.
FACTUAL HISTORY
On September 15, 2015 appellant, then a 51-year-old parcel post machine operator, filed
a traumatic injury claim (Form CA-1) alleging that she sustained a left shoulder injury in the
1

5 U.S.C. § 8101 et seq.

performance of duty on September 10, 2015. The cause of the injury was described as “broken
slides.” Appellant submitted a note describing the incident as picking up heavy mail from the
floor, then trying to throw it into an all-purpose container with her left arm. The record indicates
that she stopped work and filed claims for wage-loss compensation (Form CA-7) commencing
October 26, 2015 to January 8, 2016.
By report dated September 10, 2015, Dr. Sameer Panjwani, Board-certified in family
medicine, provided a history that appellant had developed left shoulder pain after picking up and
throwing mail. He noted that appellant had a history of neck problems with C2-4 surgery.
Dr. Panjwani provided results on examination and diagnosed left shoulder conditions of pain,
rotator cuff tendinitis, sprain/strain, and impingement. He reported that appellant could work
with restrictions that included 10 pounds lifting and no overhead work.
On September 14, 2015 appellant was treated by Dr. Adolphus Anekwe, a Boardcertified internist, for a “left shoulder injury at work.” Dr. Anekwe provided results on
examination and the record indicates a magnetic resonance imaging (MRI) scan was ordered. By
report dated September 30, 2015, he reported that appellant was being evaluated for a possible
rotator cuff tear and was awaiting authorization for an MRI scan.
In a report dated October 8, 2015, Dr. Anekwe wrote that appellant was unable to work
from September 10 to October 28, 2015. He diagnosed left rotator cuff tear, left shoulder
sprain/strain, and shoulder injury. On October 26, 2015 Dr. Anekwe diagnosed tendinopathy of
the left rotator cuff, cervical radiculopathy, cervicalgia, and left subscapular muscle strain. He
indicated that appellant would be released to work with restrictions as of November 9, 2015.
Dr. Anekwe submitted a report dated November 11, 2015 opining that appellant had
strained her left subcapularis muscle due to a work accident on September 10, 2015. He
indicated that appellant was given a steroid injection on October 26, 2015 “due to the strain of
the subcapularis muscle that caused a rotator cuff syndrome complex.” Dr. Anekwe also opined
that appellant “suffers with cervical radiculopathy due to the accident of [September 10, 2015].
On November 25, 2015 appellant submitted a claim for compensation (Form CA-7) from
October 26 to November 13, 2015. She subsequently submitted Form CA-7’s claiming
compensation to January 8, 2016. In a report dated December 3, 2015, Dr. Anekwe again
diagnosed tendinopathy of the left rotator cuff, cervical radiculopathy, cervicalgia, and left
subscapularis muscle strain.
OWCP accepted the claim on December 4, 2015 for left shoulder sprain/strain and left
shoulder impingement. With respect to additional diagnosed conditions, including cervical
radiculopathy, rotator cuff tear, and rotator cuff tendinitis, it found the evidence did not establish
these conditions were causally related to the September 10, 2015 injury. OWCP also indicated
that appellant must submit additional medical evidence with respect to disability for work.
On January 12, 2016 appellant submitted a form report dated January 12, 2016 and
signed by Dr. Nikhil Pandhi, an osteopath. According to the report a left shoulder rotator cuff
tear “were the findings of Dr. Pandhi’s MRI scan. Due to the accident [September 10, 2015].”
The report indicated that appellant was receiving physical therapy.

2

By decision dated January 19, 2016, OWCP denied claims for wage-loss compensation
from October 26, 2015 to January 8, 2016. It found the medical evidence did not establish any
additional employment-related conditions, or an employment-related disability for the period
claimed.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including that any disability or specific condition for
which compensation is claimed is causally related to the employment injury.2 The term
disability is defined as the incapacity because of an employment injury to earn the wages the
employee was receiving at the time of the injury, i.e., a physical impairment resulting in loss of
wage-earning capacity.3
Whether a particular injury causes an employee to be disabled for employment and the
duration of that disability are medical issues which must be proved by a preponderance of the
reliable, probative, and substantial medical evidence.4 Findings on examination are generally
needed to support a physician’s opinion that an employee is disabled for work. When a
physician’s statements regarding an employee’s ability to work consist only of repetition of the
employee’s complaints that she hurt too much to work, without objective findings of disability
being shown, the physician has not presented a medical opinion on the issue of disability or a
basis for payment of compensation.5 The Board will not require OWCP to pay compensation for
disability in the absence of any medical evidence directly addressing the specific dates of
disability for which compensation is claimed. To do so would essentially allow employees to
self-certify their disability and entitlement to compensation.6
To establish a causal relationship between the disability claimed and the employment
injury, an employee must submit rationalized medical evidence, based on a complete factual and
medical background, supporting such a causal relationship.7 Causal relationship is a medical
issue and the medical evidence required to establish a causal relationship is rationalized medical
evidence.8 The opinion of the physician must be one of reasonable medical certainty, and must
be supported by medical rationale explaining the nature of the relationship.9

2

Kathryn Haggerty, 45 ECAB 383 (1994); Elaine Pendleton, 40 ECAB 1143 (1989).

3

20 C.F.R. § 10.5(f); see e.g., Cheryl L. Decavitch, 50 ECAB 397 (1999) (where appellant had an injury but no
loss of wage-earning capacity).
4

See Fereidoon Kharabi, 52 ECAB 291 (2001).

5

Id.

6

Id.

7

Kathryn E. DeMarsh, 56 ECAB 677 (2005).

8

Elizabeth Stanislaw, 49 ECAB 540 (1998).

9

Leslie C. Moore, 52 ECAB 132 (2000).

3

ANALYSIS
In the present case, OWCP accepted that on September 10, 2015 appellant lifted mail
from the floor, threw it into a container, and sustained a left shoulder injury. The accepted
conditions were left shoulder sprain/strain, and left shoulder impingement. The January 19, 2016
decision indicated that appellant had received continuation of pay (COP) and then claimed wageloss compensation commencing October 26, 2015. With respect to the claim for compensation
commencing October 26, 2015, the initial question is whether there were other conditions
established as casually related to the January 19, 2016 employment injury. Once the
employment-related conditions are established, then the determination can be made as to whether
any disability from an employment-related condition during the period October 26, 2015 to
January 8, 2016 was established.
Addressing the question of additional conditions, the Board notes that the medical
evidence of record contains several diagnoses, including left rotator cuff tear, left rotator cuff
tendinopathy, left rotator cuff syndrome, cervical radiculopathy, and cervicalgia. As to a rotator
cuff tear, the diagnosis was provided in an October 8, 2015 report from Dr. Anekwe.
Dr. Anekwe did not provide any discussion of diagnostic testing results supporting the diagnosis.
Moreover, no probative opinion was provided on the causal relationship between the rotator cuff
tear diagnosis and the September 10, 2015 employment injury. Dr. Anekwe does not provide a
report that discusses the actual employment incident or shows familiarity with the mechanism of
injury. He does not provide an opinion, supported with sound medical rationale, on causal
relationship with employment.
Dr. Pandhi provided a brief report that referred to undated MRI scan findings of a rotator
cuff tear. No other explanation was provided, and as to causal relationship the January 12, 2016
report simply stated “due to accident” on September 10, 2015. The report provides no accurate
history, findings on examination, or medical rationale to support the opinion.
With respect to the other rotator cuff diagnoses of tendinitis, tendinopathy, or syndrome,
the record contains no rationalized medical opinion on causal relationship with the employment
injury. Dr. Anekwe briefly opined in his November 11, 2015 report that a subscapularis strain
had caused a rotator cuff syndrome. He did not provide a complete factual or medical history, or
provide medical rationale explaining how the employment injury caused a rotator cuff syndrome.
The conditions of cervical radiculopathy and cervicalgia are similarly lacking in any
probative medical opinion on causal relationship. Dr. Panjwani had noted that appellant had a
history of preexisting cervical problems that included surgery. An opinion regarding a cervical
condition must provide an accurate history and clearly explain how the September 10, 2015
employment injury affected the neck. The brief opinion from Dr. Anekwe in the November 11,
2015 report that cervical radiculopathy was due to the employment accident is of little probative
value. The Board accordingly finds that the evidence does not establish any additional
employment-related conditions.
With respect to an employment-related disability as of October 26, 2015, there is no
evidence establishing further employment-related disabilities during the period claimed. In an
October 26, 2015 report, Dr. Anekwe had reported that appellant was disabled through
November 9, 2015, without further explanation. He did not provide a rationalized medical
opinion with respect to an employment-related disability as of October 26, 2015. As noted
4

above, the only accepted employment-related conditions were left shoulder sprain/strain, and left
shoulder impingement.
It is appellant’s burden of proof to establish an additional employment-related condition
and the period of claimed disability.10 For the reasons discussed above, the Board finds
appellant did not meet her burden of proof in this case.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established any additional conditions or an
employment-related disability from October 26, 2015 to January 8, 2016 causally related to a
September 10, 2015 employment injury.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 19, 2016 is affirmed.
Issued: August 1, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

10

See Jaja K. Asaramo, 55 ECAB 200 (2004).

5

